        Case 1:18-cv-06468-GBD-RWL Document 53 Filed 10/29/20 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 HOPETON A. FRANCIS,                                            :   18 Civ. 6468 (GBD) (RWL)
                                                                :
                                     Plaintiff,                 :   ORDER
                                                                :
                   - against -                                  :
                                                                :
 CITY OF NEW YORK, et al.,                                      :
                                                                :
                                     Defendants.                :
 ---------------------------------------------------------------X
                                                                                           10/29/2020
 ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On January 28, 2020, the Court ordered Plaintiff to provide to Defendants no later

than February 25, 2020, signed forms – specifically a 160.50 release and a HIPAA release

– as provided by Defendants. (Dkt. 37.) By status report dated September 21, 2020,

Defendants informed the Court that they served the requisite forms on Plaintiff but had

not received from Plaintiff executed versions of the forms. (Dkt. 47.)

      On September 15, 2020, a letter from Plaintiff informing the Court of a change of

address appeared on the docket. (Dkt. 46.)

      On September 22, 2020, the Court ordered Defendants to again serve Plaintiff (by

mail to his newly identified address) with completed copies of the forms, a cover letter

requesting Plaintiff to execute and return the forms, a self-addressed stamped envelope,

and a copy of the order. (Dkt. 49.) The order further directed that Plaintiff return the

executed forms to Defendants by October 23, 2020. The order further provided that

Plaintiff's failure to comply with the order may result in dismissal of his case for failure to

prosecute and/or as discovery sanctions.

        On October 28, 2020, Defendants filed a letter informing the Court that they still

had not received the requisite completed forms from Plaintiff. (Dkt. 52.) Accordingly,


                                                         1
       Case 1:18-cv-06468-GBD-RWL Document 53 Filed 10/29/20 Page 2 of 2



Plaintiff will be given a final opportunity to provide the completed forms and must do so

no later than November 25, 2020.

       On or after December 1, 2020, Defendants shall inform the Court whether they

have received the completed forms from Plaintiff.

       Plaintiff’s failure to comply with this order may result in imposition of sanctions,

including dismissal of the case for failure to prosecute.

       Defense counsel shall send a copy of this order to Plaintiff by mail within three

days and file proof of such service on ECF. If counsel is unable to complete this mailing

as a result of COVID-19 and related disruptions, counsel shall promptly notify the Court by

letter filed on ECF.

                                           SO ORDERED.




 Dated:        October 29, 2020
               New York, New York          ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
